Title: To John Adams from C. W. F. Dumas, 28 November 1781
From: Dumas, Charles William Frederic
To: Adams, John



Leide 28e. Nov. 1781
Monsieur

Depuis Samedi des affaires domestiques, et aussi quelques-unes des publiques, m’ont obligé à une course, qui m’a empêché de vous féliciter, plutôt de la Burgoyna de 2de., qui vient d’avoir lieu en Amérique. Je le fais aujourd’hui de tout mon coeur. Je jouis à la fois de ma joie, de celle des Etats-Unis, du Roi de France, de la vôtre de celle de tous les amis et gens de bien, à l’occasion de ce glorieux évenement; et aussi du désespoir qu’il cause aux ennemis. Je pars dans une heure d’ici pour La Haie, où les Etats d’Hollde. Se sont rassemblés aujourd’hui, et j’y resterai tant qu’ils y resteront, parce qu’ils y traiteront l’affaire interessante de la démarche d’Amsterdam contre le Duc, qui une fois décidée, applanira le chemin à d’autres plus graves et plus générales. Je compte d’apprendre en arrivant le consentement de la Zélande à l’emprunt des 5 millions.
Quand l’Assemblée se séparera, alors je profiterai de votre obligeante invitation, Monsieur; et nous causerons ensemble auprès de votre feu, de bien des choses qui vous plairont. En attendant, je vous souhaite continuation de bonne santé, et suis avec le plus sincere respect, Monsieur Votre très humble & très obeissant serviteur

Dumas

